TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-22-00232-CV



                                    Phillip G. Scott, Appellant

                                                  v.

                                    Sergeant Haines, Appellee


   FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
      TEXAS, SAN ANTONIO DIVISION, CIVIL ACTION NO. SA-22-CV-327-OLG,
             HONORABLE ORLANDO L. GARCIA, JUDGE PRESIDING



                             MEMORANDUM OPINION

               Phillip G. Scott, acting pro se, has filed a notice of appeal attempting to invoke

this Court’s jurisdiction over the order of a federal district court in San Antonio, Texas. This

Court’s civil appellate jurisdiction is limited to state “civil cases within its district of which the

district courts or county courts have jurisdiction.” See Tex. Gov’t Code Ann. § 22.220. Because

Scott’s notice of appeal pertains to an order signed by a federal judge in a federal action, this

Court does not have jurisdiction to consider the appeal. See Quaak v. Isbel, No. 03-11-00466-

CV, 2011 WL 3373298, at *1 (Tex. App.—Austin Aug. 5, 2011, no pet.) (mem. op.). On

May 19, 2022, the clerk of this Court sent notice to Scott asking him to explain how this Court

could exercise jurisdiction in this matter, requesting that his response be filed by May 31, 2022,

and warning that the failure to reply could result in the dismissal of this appeal. See Tex. R.
App. P. 42.3. To date, Scott has not responded to this Court’s notice. For these reasons, we

dismiss this appeal for want of jurisdiction.



                                                __________________________________________
                                                Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed for Want of Jurisdiction

Filed: June 23, 2022




                                                   2